Citation Nr: 1202712	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-45 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for cervical spine disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for right upper extremity disability.

3.  Entitlement to a higher initial evaluation for left arm radiculopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1990 and was on inactive duty training on April 2, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and October 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2011, and a transcript of the hearing is associated with his claims folder.

The issue of a higher rating for left arm radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for cervical spine degenerative disc disease by rating decision in August 2005; the Veteran did not perfect an appeal.  

2.  Certain new evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for cervical spine disability.

3.  The Veteran's preexisting cervical spine disability was increased in severity as a result of an injury suffered while on inactive duty training on April 2, 2006.  

4.  The Veteran suffers from right upper extremity radiculopathy associated with the cervical spine disability.  


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision denying service connection for degenerative disc disease of the cervical spine status post fusion is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  The claim for service connection for cervical spine disability is reopened based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for cervical spine disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for right upper extremity radiculopathy are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  

Service connection was denied by the RO for cervical spine degenerative disc disease status post fusion in August 2005.  The reason the RO denied service connection for cervical spine disability in August 2005 was that evidence showed that the Veteran's cervical spine degenerative disc disease existed prior to service and there was no aggravation.  The Veteran was informed of that decision at the time and did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO appears to have reopened and denied the claim on the merits in October 2010.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Evidence received since the 2005 rating decision includes an April 3, 2006 service treatment record indicates that the Veteran complained of neck pain on the left with radiation.  There was no neck pain on the right.  She was in the reserves and had been doing PT the day beforehand.  After she finished, her neck started hurting and she had shooting pains running down her left arm.  She was taken to the Winn emergency room and examined and placed on Flexeril and Prednisone.  They had had no X-ray capabilities and so she was referred to Tuttle for neck X-rays.  A disc had been removed from her neck in 2000.  After examination, the assessment was cervicalgia.  Later in April 2007, she was seen again with complaints of persistent left arm pain after the incident.  The impressions were neck pain and C5 radiculopathy.  

In March 2007, she reported a neck injury 11 months beforehand and left upper extremity weakness.  An MRI had revealed a C6-C7 broad based disc protrusion that effaced the thecal sac and deformed the cord.  She had spinal canal stenosis and the problem was obviously interfering with her job and life.  

A January 2007 service record shows that the Veteran was on inactive duty training on April 2, 2006 and incurred an injury in the line of duty.  She had a history of a bulging cervical intervertebral disc since August 2006 and pain had flared in the past couple of days,with no new injury.  

A VA examiner found in February 2008 that the Veteran had bilateral radiculopathies and that based on the history available to him, it appeared that during PT, the Veteran had sustained an acute worsening of her cervical radiculopathy.  It was at least as likely as not that the April 2006 incident aggravated the radiculopathy which was part and parcel of the problem for which she had had a cervical fusion.  It was likely beyond the natural progression.  

The above evidence is new and material evidence showing that the Veteran's cervical spine degenerative disc disease was aggravated due to the injury she sustained while on inactive duty training on April 2, 2006.  The evidence was not previously considered and is neither cumulative nor redundant of evidence previously considered.  In light of the above, the claim is reopened.  Moreover, based on that evidence, service connection is warranted for cervical spine degenerative disc disease, based on service aggravation.  The evidence suggests that the Veteran's cervical spine degenerative disc disease was aggravated or chronically made worse by the in-service injury on April 2, 2006.  She had neck pain at the time as well as pains shooting down her left arm, and the reports from the months after that show continued symptoms since that injury, with no new injury reported.  Service connection is also established for right upper extremity radiculopathy, as the evidence shows that this is related to the cervical spine injury she sustained on April 2, 2006.  The examiner in February 2008 indicated that the Veteran had bilateral radiculopathies and that the injury on April 2, 2006 had aggravated the radiculopathy.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in December 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if she disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

The Veteran's claim of service connection for cervical spine degenerative disc disease has been reopened, and service connection is warranted.  Service connection for right upper extremity radiculopathy associated with the degenerative disc disease of the cervical spine is warranted.  To this extent, the appeal is granted.  



REMAND

The Veteran testified during her October 2011 hearing that since her last VA examination for left arm radiculopathy, which was in May 2010, her disability had become worse.  Accordingly, another VA examination is necessary.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA neurology examination to evaluate the extent and severity of her service-connected left arm radiculopathy disability.  [The RO may also consider having the right arm radiculopathy examined as well for purposes of assigning an initial rating for the right arm as a result of the grant of service connection discussed above].  

It is imperative that the claims file be made available to the examiners for review in connection with the examinations.  Any necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings in accordance with VA rating criteria for rating upper extremity radiculopathy to include the degree of severity in terms of the rating criteria.

2.  Thereafter, the RO should review the expanded record and determine if a higher rating is warranted for left upper extremity radiculopathy.  The Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


